Citation Nr: 1014340	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for a low back strain.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the RO which 
denied an increased rating for the Veteran's low back 
disability and entitlement to TDIU.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's low back disability is manifested by 
limitation of motion to less than 30 degrees, but muscle 
spasm, guarding, abnormal gait or spinal contour; additional 
functional loss of use due to pain, weakness, fatigability, 
or incoordination to a degree commensurate with the criteria 
for a higher evaluation is not demonstrated.  

3.  The Veteran's service-connected disabilities include low 
back strain; rated 40 percent disabling, and sinusitis; rated 
30 percent disabling.  The combined rating is 60 percent.  

4.  The Veteran has a high school equivalency diploma and has 
occupational experience as a truck driver and fork lift 
operator; he reportedly last worked in October 2003.  

5.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 (2009).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.3, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, letters dated in March 2006 and June 2007, were 
sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Concerning the Veteran's low back disability, the 
Board notes that he was not notified of VA's duty to assist 
under VCAA prior to the February 2007 rating decision which 
denied TDIU and an increased rating.  However, the Veteran 
was subsequently provided VCAA notice by letter dated in 
February 2007, the claim was readjudicated, and a statement 
of the case was promulgated in January 2008.  Additionally, 
the Board notes that the Veteran previously sought and was 
granted an increased rating to 40 percent for his low back 
strain in June 2004, and was informed of VA's duty to assist 
under VCAA at that time.  Although the Veteran did not appeal 
that decision, he subsequently initiated a claim for TDIU in 
February 2006, giving rise to the current appeal.  

In the current appeal, the Veteran was notified of the 
evidence that was needed to substantiate his claims; of what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that his low back disability had 
worsened; of what evidence was necessary to establish TDIU 
and an increased rating; and why the current evidence was 
insufficient to award the benefits sought.  

In this case, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  The Veteran also advised VA in March 2009, that he had 
no additional evidence to submit and requested adjudication 
of his claim as soon as possible.  Therefore, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the Veteran).  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

Based on the communications sent to the Veteran and his 
representative over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and, based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Concerning the claims addressed in this decision, the Veteran 
has been afforded comprehensive VA examinations and 
appropriate medical opinions.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Increased Rating - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Low Back Strain

As an initial matter, the Board notes that the Veteran has 
additional separate disabilities involving his entire spine, 
including arthritis and degenerative disc disease of the 
lumbar spine which are not related to the service-connected 
low back muscle strain.  Service connection for the 
additional spine disabilities, including arthritis of the 
spine, degenerative changes of the thoracic spine, and 
scoliosis was denied by the RO in June 2004.  Therefore, the 
Board must attempt to disassociate the symptoms and 
manifestations associated with the service-connected low back 
strain from any coexisting but unrelated back disability.  
Obviously, it is difficult to parcel out the degree of pain 
related to his low back strain from the non service-connected 
back disabilities.  However, any additional manifestations 
not associated with muscle strain, such as disc disease and 
neurological symptoms would not be considered in determining 
the appropriate rating to be assigned.  

In this case, the Veteran was examined by VA on at least two 
occasions during the pendency of this appeal.  When examined 
by VA in April 2006, the Veteran complained of mid- and lower 
back pain for several years with numbness into his left thigh 
and intermittently into his left foot.  He reported 
difficulty sitting, standing, or walking for more than 15 
minutes due to pain, and denied any periods of incapacity in 
the past year.  The Veteran reported that he was told he had 
degenerative disc disease from L3 through S1 disc levels.  On 
examination, the Veteran had a mildly antalgic and stiff 
gait, used a cane to ambulate, and had difficulty getting 
comfortable sitting in a chair throughout the exam.  There 
was no objective evidence of point tenderness or muscle 
spasm.  Forward flexion was to 45 degrees, extension and 
lateral flexion to 20 degrees, and lateral rotation to the 
right was to 10 degrees and to 25 degrees on the left.  All 
movements were with pain at the end ranges of motion.  There 
was no additional range of motion loss due to pain, weakness, 
fatigue, or weakness on repetitive motion.  X-ray studies of 
the lumbar spine showed mild degenerative changes at L4-5.  
The diagnosis was degenerative disc disease of the lumbar 
spine.  The examiner commented that the Veteran's 
degenerative disc disease was affecting his ability to obtain 
and maintain gainful employment.  

On VA spine examination in June 2009, the Veteran reported 
constant, unremitting low back pain which varied from 
stabbing to burning to deep aching, and said that he was 
unable to walk more than a few yards.  He denied any bowel or 
bladder problems, or an incapacitating episodes in the past 
year.  On examination, there was no evidence of tenderness, 
muscle spasm, atrophy, or thoracolumbar ankylosis.  The 
Veteran declined to attempt to bend forward or backward due 
to pain and a fear of loosing his balance.  Lateral flexion 
was to the 15 degrees on the left and to 16 degrees on the 
right.  Lateral rotation to the left was to 10 degrees, and 
to 9 degrees on the right, with pain on all movements.  The 
examiner indicated that he could not test for repetitive 
movement due to the Veteran's reported pain.  A VA MRI in 
March 2009 revealed multi-level spondylosis without 
significant stenosis or disc herniation.  The diagnosis was 
degenerative arthrosis of the lumbar spine.  The examiner 
commented that the Veteran would not be able to perform any 
work requiring lifting, bending, stooping, pushing, or 
pulling with the lower extremities or lower back, but that he 
was capable of performing tasks in a sitting position 
requiring the use of normal upper extremities.  

The evidentiary record also includes numerous VA outpatient 
notes from August 2002 to November 2009, which showed 
periodic treatment for chronic pain involving his entire 
spine, neck, hips, and both upper extremities.  The reports, 
however, included very few objective findings pertaining to 
the service-connected low back strain.  The Veteran was able 
to forward flex to 35 degrees and extend to 5 degrees when 
seen in June 2007.  The objective findings on a VA physical 
therapy note in October 2009, were essentially the same as 
reported on the June 2009 VA examination.  

A private medical report for examination in connection with 
the Veteran's claim for Social Security disability, dated in 
August 2004, showed some right lumbosacral paraspinal 
tenderness with forward flexion to 30 degrees.  The diagnoses 
included low back pain and history of mild degenerative disc 
disease, multiple joint pains, and a recent onset of neck 
pain.  

Also of record are numerous medical records and a copy of a 
disability determination by the Social Security 
Administration, which showed that the Veteran was awarded 
disability benefits in December 2005, due to multiple 
disabilities, including degenerative disc disease of the 
lumbar spine, diabetes mellitus, hypertension, sinusitis, and 
gastroesophageal reflux disease.  

Analysis

Initially, it should be noted that VA regulations allow for 
the assignment of an increased rating up to one year prior to 
receipt of a formal claim for increase, when it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must 
review the evidence of record from February 2003, to 
determine if there was an ascertainable increase in the 
Veteran's low back disability.  In so doing, the Board must 
also consider all potentially applicable regulations 
pertaining to rating disabilities of the spine.  

In the instant case, the Veteran's low back disability is 
rated under Diagnostic Code (DC) 5237 for lumbosacral strain.  
The regulations provide for evaluation of the spine under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
(IDS) Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2009).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 40 percent rating when forward flexion 
of the thoracolumbar spine is to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

As noted above, the Veteran has an additional separate 
disabilities of the spine which are unrelated to the service-
connected lumbar strain.  Therefore, only the signs and 
symptoms associated with the service-connected low back 
muscle strain will be considered in adjudicating his claim 
for an increased rating.  

In this regard, the Board notes that while the Veteran is 
competent to offer evidence as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity under pertinent rating criteria or the 
nature of the service-connected pathology is not the most 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran 
is not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Applying the clinical findings of record, the Veteran's low 
back strain would equate to no more than a 40 percent 
evaluation under the General Rating Formula for Disease and 
Injuries of the Spine.  Although the Veteran was able to 
forward flex to 45 degrees when examined by VA in April 2006, 
and to 35 degrees in June 2007, he was unable to perform 
forward or backward bending due to pain on the most recent VA 
examination in June 2009.  However, the fact that he could 
not accomplish forward or backward bending is not 
commensurate with a finding of ankylosis.  Ankylosis has been 
defined by the Court as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Ankylosis is not 
shown.

In this case, the Veteran is not service-connected for 
arthritis or any other degenerative changes of the spine, 
rather, only for muscle strain.  As such, his range of 
motion, as demonstrated on the most recent VA examination, 
would be commensurate with forward flexion to less than 30 
degrees.  Furthermore, the Veteran was able to accomplish 
lateral bending and rotation.  Therefore, he retains some 
motion in the lumbar spine, albeit with demonstrable pain.  
The Board points out that the criteria for rating 
disabilities of the spine apply with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

Again, the Veteran's discogenic disease is not service-
connected.  Therefore, consideration of a higher evaluation 
under the rating criteria for intervertebral disc syndrome, 
or when separately evaluating and combining the orthopedic 
and neurologic manifestations is not applicable to the facts 
of this case.  

Additionally, there was no objective evidence of any 
associated abnormalities, such as bowel or bladder impairment 
which would provide a basis for assigning a separate rating 
under Note 1, at anytime during the pendency of this appeal.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2009).  

In this regard, at no time during the pendency of this appeal 
have the medical reports shown any evidence of muscle spasm, 
weakness, or atrophy.  Rather, the evidence showed that the 
Veteran's limitation of motion and neurological symptoms are 
related primarily to the nonservice-connected degenerative 
disc disease of the spine.  Moreover, an evaluation in excess 
of 40 percent could be assigned only if the resulting 
functional loss was commensurate with unfavorable ankylosis 
of the entire thoracolumbar, or the entire spine.  Here, the 
Veteran is not shown to have a corresponding functional loss.  
That is, the evidence showed that he maintains some motion of 
the lumbosacral spine, albeit with pain even at rest.  

It should also be noted, that the general rating formula 
provides specifically, that the rating criteria are to be 
applied with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Other than the Veteran's report of pain, 
there was no evidence of visible behavior or adequate 
pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for a 
higher evaluation.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this case, the evidence of record showed that the Veteran 
has been unemployed since 2003, primarily due to his 
nonservice-connected degenerative disc disease of the lumbar 
spine.  The Veteran does not claim nor does the record show 
any periods of hospitalization or any objective evidence of 
marked interference with employment due solely to the 
service-connected low back muscle strain.  In this case, the 
manifestations of the Veteran's back disability are 
consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of his low back 
strain are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from the 
service-connected low back disability would be in excess of 
that contemplated by assigned evaluation.  Therefore, 
referral of this case for extraschedular consideration is not 
in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In light of the discussion above, the Board finds that the 40 
percent evaluation assigned for the Veteran's low back strain 
accurately depicts the severity of the condition during the 
entirety of the rating period on appeal, including the one 
year period prior to receipt of the claim for increase, and 
there is no basis for higher staged ratings.  Accordingly, an 
increased evaluation is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

In this case, the Veteran does not meet the schedular 
criteria for TDIU.  The Veteran's only service-connected 
disabilities are low back strain and sinusitis, which are 
rated 40- and 30-percent disabling, respectively; the 
combined rating is 60 percent.  Furthermore, his disabilities 
are not from common etiology or a single accident.  
Therefore, he does not meet the threshold requirements for 
TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Pursuant to 
38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order 
when there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  

For the reasons discussed above, the Board finds that the 
evidence does not present any unusual factors that might 
serve as a predicate for a finding of unemployability due 
solely to the Veteran's service-connected low back strain.  
The Veteran has not been hospitalized for any problems 
related to his service-connected low back strain or for his 
sinusitis.  The evidence of record showed that the Veteran 
was treated for sinusitis once during the pendency of the 
appeal in May 2006.  When examined by VA in March 2009, he 
reported chronic headaches and nasal congestion with 
intermittent clear rhinorrhea, and a sinus infection 
approximately three times a year, but no incapacitating 
episodes.  The objective findings on examination showed 
approximately 50 percent blockage on the right due to septal 
deviation and 30 percent blockage on the left.  There was no 
turbinate hypertrophy, granulomatous disease, polyps, loss of 
tissue or scarring and no sinus tenderness.  

The Board is cognizant that the Veteran was found to be 
totally disabled by the Social Security Administration in 
December 2005.  However, his unemployability was due 
primarily to his nonservice-connected degenerative disc 
disease of the lumbar spine.  The evidence shows that the 
Veteran also has additional nonservice-connected 
disabilities, including arthritis of the spine, hypertension, 
gastroesophageal reflux disease, asthma, diabetes mellitus, 
and generalized arthritis which materially affects his 
employability.  However, there is no objective or competent 
evidence which shows that his service-connected disabilities, 
alone, renders him unemployable.  Although SSA determinations 
regarding disability may be relevant in VA disability 
determinations, they are not binding on the VA.  Pierce v. 
West, No. 97-7067 (Fed. Cir. Mar. 16, 1998) (unpublished 
decision).  In sum, the Veteran's service-connected low back 
strain and sinusitis are not shown to be significantly 
disabling and have virtually no material affect on his 
physical activities or employment opportunities.  

While the Board does not dispute that the Veteran experiences 
some impairment due to his service-connected disabilities, 
the degree of impairment is adequately reflected by the 
current combined schedular rating of 60 percent.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the 
Veteran's service-connected disabilities have not been so 
severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that his service-connected disabilities would 
render him individually unable to follow any substantially 
gainful occupation.  


ORDER

An increased evaluation for low back strain is denied.  

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


